The master was warranted in finding a conditional sale of the automobile. The insured testified that he sold it and had nothing to do with it after the sale. There was other evidence tending to show that he gave up possession and control when he sold. If a contract other than one of such a sale might have been found, the evidence did not compel the trier thus to find. The circumstances claimed to disprove a conditional sale are not conclusive to such effect.
The insured retaining title only for security (Mercier v. Company,84 N.H. 59, 63, 64), the accident is not within the coverage of the policy.
Exceptions overruled.
MARBLE, J., was absent. *Page 474